DIRECTOR SERVICE AGREEMENT This Director Service Agreement (the “Agreement”), is entered into as November 14, 2009 by and between Playbox (US) Inc., a Nevada corporation (the “Company”), and Gideon Jung, a resident of the #44 Brae Court, Kingston Hill, Kingston Upon Thames, in the United Kingdom (the “Director”). WHEREAS, the Director currently serves as a member of the Board of Directors for the Company (the “Board of Directors”); and WHEREAS, in consideration of the Director’s past and future service to the Company, and the Director’s service hereunder, the Company desires to issue to the Director 7,200,000shares of the common stock of the Company, par value $.001 (the “Common Stock”); and WHEREAS, the parties hereto desire to memorialize the terms of the Director’s continued service with the Company. NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth, Director and the Company have agreed and do hereby agree as follows: 1.
